Motion, insofar as it seeks leave to appeal from so much of an order of the Appellate Division as affirmed an order of Supreme Court granting in part and denying, etc., in part a motion to dismiss certain causes of action against defendants Bowin M. Lindgren and the Power Authority of the State of New York, dismissed upon the ground that that part of the order does not finally determine the action within the meaning of the Constitution (Cohen and Karger, Powers of the New York Court of Appeals, § 14; Walker v Sears, Roebuck & Co., 36 NY2d 695; Lizza Inds. v Long Is. Light. Co., 36 NY2d 754). Motion for leave to appeal otherwise denied, with $20 costs and necessary reproduction disbursements.